DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claims 1, 2, 5, 8, 9, 19, 22, 23, 28, 29, and 110 in the reply filed on 03/28/2022 is acknowledged.
Claims 30, 31, 35, 36, 38, 39, 43, 60, 61, 63, 64, 64, 66, 71, 79, 80, and 81 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/28/2022. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8-9, 22-23, 28-29, and 110 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasse (US20210237361).

In reference to claim 1:
Sasse discloses an additive manufacturing system (title, abstract), comprising:
a material supply module for melting and pressurizing a printing material (paras 0213, 0098-0099, 0109, 0213);
 a micro-screw printing head comprising:
a micro-screw comprising a threaded stem portion (para 0023, screws necessarily have a threaded portion) and a conical head portion (paras 0023-0024; Figs. 4-7), wherein the threaded stem portion comprises a groove for material transmission (paras 0148-0149); and
a nozzle, wherein a distal end of the nozzle comprises: a conical inner surface (Figs. 5-6), and
an outlet port for dispensing the print material (para 0236; Fig. 5),
wherein the conical inner surface of the nozzle is configured to be in contact with the conical head portion of the micro-screw to stop dispensing the printing material at the nozzle when the micro-screw printing head is in a closed position (paras 0023-0024, 0236-0238; Figs. 5-6);
a driving module comprising:
a rotation motor for driving a rotating motion of the micro-screw (para 0039), and an actuator for driving a vertical motion of the micro-screw (paras 0023, 0030, 0039).
Sasse does not disclose wherein the threaded stem portion is for volume measurement. However, this is viewed as an intended use of the claimed structure and does not impart patentable weight to the claim. See MPEP 2114.II. As the threaded screw of Sasse is rotatable, it is capable of the intended use.

In reference to claim 5:
In addition to the discussion of claim 1, above, Sasse further discloses wherein a first taper angle of the conical head portion of the micro-screw is smaller than or equal to a second taper angle formed by the conical inner surface of the nozzle (para 0035; Fig. 4).

In reference to claim 8:
In addition to the discussion of claim 1, above, Sasse further discloses wherein the conical head portion of the micro-screw is of a frustoconical shape or a truncated cone shape (Figs. 5-6).

In reference to claim 9:
In addition to the discussion of claim 1, above, Sasse further discloses wherein the conical head portion of the micro-screw is configured to fit the conical inner surface of the nozzle via one or more matching patterns (Figs. 4-6).

In reference to claim 22:
In addition to the discussion of claim 1, above, Sasse further discloses wherein the actuator is configured to control travel displacement of the micro-screw (para 0037).

In reference to claim 23:
In addition to the discussion of claim 23, above, Sasse further discloses wherein the rotation motor is configured to control a rotation speed of the micro-screw (para 0039).

In reference to claim 28:
In addition to the discussion of claim 1, above, Sasse does not disclose wherein the printing material comprises a pharmaceutically acceptable material, an inert material, or a combination thereof. However, “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115). As applied to the instant application, claim 28 is directed to a system, e.g. an apparatus, that is capable of working on numerous materials including a pharmaceutically acceptable material, an inert material, or a combination thereof. As such, the inclusion of the specific material worked upon does not impart patentable weight.

In reference to claim 29:
In addition to the discussion of claim 1, above, Sasse further discloses further comprising a printing platform and a controller for causing movement of the printing platform based on a Cartesian coordinate system (paras 0004, 0007).

In reference to claim 110:
In addition to the discussion of claim 9, above, Sasse further discloses wherein the conical head portion of the micro-screw comprises a cone and a cylinder (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasse as applied to claim 1, above, and further in view of Batchelder (US20140265040).
In addition to the discussion of claim 1, above, does not explicitly disclose further comprising a sleeve, and a z-axis positioning sealing ring between the sleeve and the nozzle, wherein the z-axis positioning sealing ring is configured to adjust a vertical position of the nozzle. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Batchelder teaches an extrusion based additive manufacturing system (abstract). Batchelder further teaches a sleeve (liquefier tube 76) and a z-axis positioning ring between the sleeve and the nozzle (washer 150, para 0114; Fig. 12) wherein the z-axis positioning ring is configured to adjust a vertical position of the nozzle (the vertical position is adjusted by the ring as the position would be different with no ring or a differently sized ring). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Sasse with the sleeve and z-axis positioning sealing ring of Batchelder because all of the claimed elements are known in the art and the combination yields predictable results, e.g. the nozzle and liquefier assembly are connected by known mechanisms.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasse.
In addition to the discussion  of claim 1, above, Sasse further discloses wherein the driving module is configured to control the actuator and the rotation motor (paras 0037-0039) but does not disclose wherein the driving module is configured to independently control the actuator and the rotation motor or to provide composite control of the actuator and the rotation motor. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. independent or composite control, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fitzpatrick (US20180029262).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742